Citation Nr: 1027446	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for migraines, including as 
due to an undiagnosed illness.

2. Entitlement to service connection for stomach and abdominal 
pains, including as due to an undiagnosed illness.

3. Entitlement to service connection for pain and burning of the 
toes, including as due to an undiagnosed illness.

4. Entitlement to service connection for intestinal problems, 
including as due to an undiagnosed illness.

5. Entitlement to service connection for numbness of extremities, 
including as due to an undiagnosed illness.

6. Entitlement to service connection for pain and excessive 
bleeding during menstruation, including as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1988 until April 1992.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This claim was previously remanded by the Board in March 2007 for 
compliance with statutory notification requirements, collection 
of outstanding records, and for the Veteran to undergo VA 
examinations.  The RO has not fully complied with these 
directives.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

This case is remanded to the RO because of the RO's failure to 
ensure adequate compliance with the remand instructions of the 
Board's March 2007 remand, pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), in that the Board had directed the RO to assist 
the Veteran with the collection of her private medical records.

The RO assisted with records requests from six providers.  
Responses were received from only two of the providers, the Delta 
Regional Medical Center and the VA G.V. "Sonny" Montgomery 
Medical Center.  The remaining records remain outstanding.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if the 
records are not received, at least one follow-up request."  No 
follow up requests have been made.  

Furthermore, this is a case in which the Veteran's service 
records are not in evidence.  In cases where the Veteran's 
service records are unavailable through no fault of the Veteran, 
there is a heightened obligation to assist the Veteran in the 
development of her case.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The heightened duty to assist the Veteran in developing 
facts pertinent to her claim in a case where service treatment 
records are presumed destroyed includes the obligation to search 
for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  Where the Veteran's service treatment records have 
been destroyed or lost, the Board is under a duty to advise the 
Veteran to obtain other forms of evidence, such as lay testimony.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).

During the Board hearing, the Veteran reported she was seen 
during service for an injury during training and remembered 
reporting to sick call but did not recall the exact problems for 
which she was seen.  For example, she indicated she may have been 
seen in service for migraines.  Furthermore, she has provided 
testimony and evidence of observable symptoms such as headaches, 
constipation, heavy bleeding, tingling of the hands and pain in 
the feet during service or directly after her discharge from 
service.

Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (i.e., when the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability. 38 C.F.R. § 
3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision on 
a claim, where the evidence of record, taking into consideration 
all information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").  

Accordingly, the case should be again remanded for attempts to 
collect the outstanding records.  If such records are collected, 
the Board is instructed to return the claims to the VA examiner 
for clarification based on a complete record.  



Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and ask her to specify all medical care 
providers who treated her for headaches, 
abdominal or stomach pain, numbness of 
the extremities, pain in the toes, 
intestinal problems, and menstrual 
problems.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that 
are not already associated with the 
claims file.  Specifically, the RO shall 
request the records from:

a.	Dr. Jill Corrigan;  

b.	The University of Mississippi 
Medical Center; and

c.	 Dr. Bill Maddox.

2.	After an appropriate amount of time, if 
additional records are received, the 
RO/AMC shall return the claims file to 
the VA examiners who conducted the 
August 2009 examinations.  If those 
examiners are not available, the RO/AMC 
shall arrange for the Veteran to 
undergo additional VA examinations.

a.	The examiner must review any newly 
associated records and opine if 
there any current diagnosed 
conditions related to:

i.	Headaches;  

ii.	Abdominal or stomach pain;  

iii.	Numbness of the extremities;  

iv.	 Intestinal problems;  

v.	Pain in the feet; or  

vi.	Menstrual pain and heavy 
bleeding.

b.	If there are currently diagnosed 
disabilities, the examiners are 
requested to express an opinion as 
to whether the currently diagnosed 
conditions are chronic in nature 
and whether the conditions are 
causally or etiologically related 
to any incident of the Veteran's 
active service.

c.	If the Veteran is shown to have 
such signs and/or symptoms, 
whether those signs and symptoms 
may be manifestations of an 
undiagnosed illness or medically 
unexplained chronic multisymptom 
illness.

A clear rationale for all opinions 
is required, to include a 
discussion of the facts and 
medical principles involved.  
Copies of all pertinent records in 
the Veteran's claims file, or in 
the alternative, the claims file, 
must be made available to the 
examiner for review in connection 
with the examination.

3.	Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for migraines, stomach and 
abdominal pains, pain and burning in 
the toes, intestinal problems, numbness 
of extremities, and pain and excessive 
bleeding during menstruation.  The 
RO/AMC must ensure that all directed 
factual and medical development as 
noted above is completed.  In the event 
that the examination reports do not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, she and her 
representative, should be provided with 
an appropriate Supplemental Statement 
of the Case, and should be given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


